OFFICE        OF THE    ATTORNEY     GENERAL    OF TEXAS
                                    AUSTIN




Major    I,.   ‘.;.   Sakes
General Kanager
Texas    Prison        Systam
Huntsville,           Texae

Dear Slr:                                                              exe0 Prlaom




                                                          pinion   request     of
July 6, 1945, whlc
                                                       ielature,   provlbe8
                                                       mare or leaa;     be-




                                         he bill,  and rollowing
                                       it develops that the tzaat        of
                                      alns only 535 aarea.




        specified        ln~ the above mentlonned blll?w
Major D. W.    ~Stakeo,    pago    2




              The law    about    whioh you ingulra   rerdr   a8 fdllownr
              R. . . .

           wection  1. The Toxa8 Prison Board 18 hesoby
     authorized to 8011 and OOntay to th8 Gil, of mt8rillo,
     Texar, a oartain 61x hundred and thirty I 6301 iarea of
     yan;grWalker    County, Texas, bounded and desorib8d a8

            "All ot air hundred and thirty     (630) aoro8 of land,
    mom or 1086, out or aaQ a part ot the Warren Birdsall
    Orlglnel League Survey, AbrOlMot Ro. 6, in Walbbr Qourtty,
    Tox.88, with th prort8ionthat        iald land shall ba usad.
    by the City oi ~tUlt8Tf110, T8W8, for the pUrpO88 oi e
    t8blishlng     a municripal airport  or a por%it% thareo?,    and
    being altao out of a oer%ala one tholuand, four huadrad
    8d on8 (l&01)       aore tzaot in 8aid Lequo aad being 8x80
    out of the northwo8t ooraor OS that 08rSala          $raob oi land
    whloh Is owned by the Stat0 of T8wa aad kn0wn 88 th8
    Wynne Farm, 8sId 81X hundred and thirty         (630) IOr    be-
    ing bounded on the wQ8t by the WO8t line of #id Wm.
    r8’afill, on tha north by the north lfne Of 88id W
    and on the south by BL-8, ~#Iw8~ 73 ad 8StSil dF-=      A%&ear*
    86 that 8 line drawn parailel       with the we8% line of the
    %ynne Farm nil1 e1~0108e 81X hoadrod and thirty ( 630)
     aOre8.

           “.Teo. 2. The property her&3 mentioned       8nd dewrib&
     #hell be Bold 8t prirste     S81e fOr 08Jlb at 8 priO8 lihloh
     the Prleon Boerd shall dean iair and adequate,       vhlah prloo,
     however, shall not be for le88 than '&valve Thousand, Six
     Hundred Dollar8   ($12,600).    The 8aidi Priecn Board 18 hers-
     by authorized end ampowered to nmks the 8ele, and when
     euoh 8810 ie made the Cheirzuan or Vice-Chalman       ahall, In
     the name of the Texas Prison Board, exeoute and deliver
     to said City of Runtaville,     Texas, a deed of aonruyanae
     to wld property attertod bs the S8Qretary of the ,Board
     and with its ofilclal     eeal impressed  thereon, whiah deed
     shall vest all the rl[:hts and title     ot the Board and the
    Yajor    D. w.   Staka8,   psge 3




            State or Texas to the samo in said City;     provided,
            however, that said doed shall reserve to the State
            a one-sixteenth  (l/16)  rree royalty of all minoral
            in said land, exoapt that 88 to Sulphur and other
            mineral aubstanoes from whloh Sulphur may be do-
            rlrad or pruduaed the rree royalty rasarrrd to the’
            State ahall be one-eighth    (l/8).
                   "Sea.     3. The faat that the T8xse Prlaun Baard
            18 now without authority to make suoh sale and that
            land in it8 present condition is of little          ~88 to
            the Texas Prleon Board, and the Strte wiJ.1 begin to
            get  the use of the money a8 soon as the sala ir mad8,                 :.
            snd that It fe oantemplated        th8t the City of Iiunt8rllla
            will improve 8ald property a8 a pub110 81rport for raid
            Olty and the 8ame, when opened, will be OS matrrial
            benefit   to the Prlaon Boa-d and 8aid airport will b8
            available      for u8e by the Sam Houston Sttste T8aoh8r8
            College,     loooted rt Huntrrllle,    in uoniieotlon with
            the teaohing of Aeronautioe,        areataa an em8rgenay and
            an impsrativ8 publlu nsu8sllity damonding the au8p8n-
            sion of the Uonstltutionel       Rule requiring bills    to bo
            read on three reorral       day8 in esoh Hou88, be end the
            8am8 is hareby suspend&d, and that thin Aot ahall          be     '~
            In ioroe and effeot      rrom and arter it8 pea8ag0, and
            it 18 SO emoted."
                 This 18 House Bill NO. 558, Ch. 242, AOt8 49th Lagis.,            :
    Regular    Session, 1945, page 378, Art. 61668, note, V.A.C.!?,

I               We have examined the original.oi    8. B. No. 558 la the
    Sscretary or Stats*8 Oifioe and find that it was amended.ln Ocun-
    mittes so as to provide for e puruhaae price of Twelve Thousand
    Six Hundred Dollar8 (#12,600.00),      in lieu of Nins Thousand Five
    %undred’Dollsrs ($9,500.00),     88 originally  written.  House Bill
    No. 646, Ch. 244, Aota 49th L&s.,        Regular Se8slon, page 380,
    desorlbee B. B. 558 a8 providing for a minimum oonslderatlon       of
    $9,fiOO.O0 for 630 eorea.    Vi8 do net Slnd enythlng in the bill
    88 originally   written or as finally    enaoted whloh ahcnv8 that the
    minimum price at whloh the lend ouuld be sold w86 arrived 8b oa
en acrsaga basis.   The destmiptlon  of the traot es oonteined
in 3eotion 1 of the Aot oopied above loostea    tha Zest line of
the traot by referenoe  to aoreags, but this is di8oriptire
mraly of the area wbi.oh the statute authorizes    the Prism
Board to oonory and not of the price   to bs paid.   The rtatuto
authorize8 the Board to sell all or any part oi the 630 aore
traot to the City or Eunt8vills   ior ~12,600.00 but we do not
think the statute authorizes the sale of a fmallar area than
630 acmes at the rate of $20.00 per ame.

           It is OUT opinion that in order to oomply with the
authority grsntsd by statute,  the Prison Board mat rooeire
not less than $12,600.00 for the property whioh it oonvoyr.
The Prison bard ilr not oompellad to as11 and convey any
property to the City of BuntsvSlle.
          Trusting   that ths toregoing     answer8        your inquiry,
we *re
                                Yours     very   truly,,

                            ATTORNEY    OEKERAL     OF TEXAS



                                           Fagan Mokaon
                                              A8aintant.

FD:rt